DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 2014/0060884) in view of Naumovski (US 2003/0052527) and Gasquet et al (US 2004/0190294)
Patel shows the method claimed for a power cable including a cable core (1) having an electrical conductor (2), an insulating layer arranged axially and radially outside of the electrical conductor, a metallic sheet (4) radially around the cable core for forming a water barrier layer, and the metallic sheet that is a copper-nickel alloy where 
Naumovski shows it is well known in the art to perform welding using an autogenous welding technique including a laser welding or an electric resistance welding. Also see Abstract and para [0014].
Gasquet also shows an autogenous welding using a laser welding wherein Gasquet further showing applying the autogenous welding for welding an element that includes copper and nickel. Also see para [0054]. 
In view of Naumovski and Gasquet, it would have been obvious to one of ordinary skill in the art to adapt Patel with an autogenous welding technique as a suitable and well known welding technique without using a filler or additive material in a simplified welding technique that can effectively perform welding of the adjoining elements including the edges of the metallic sheet in Patel to adequately and sufficiently form a water blocking barrier and protect the cable or its components thereof from any water/liquid leakage there through.   
With respect to claims 4-7 and 16, Patel further shows the copper-nickel alloy includes 20% to 40% of Ni and the remainder being copper which would be 60% to 80% (para [0035]) wherein such composition overlaps the claimed copper-nickel alloy composition.
With respect to claims 8-10 and 16, Patel further shows the metallic sheet has a thickness of .3 mm to 5 mm which overlaps with the claimed metallic sheet thickness. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Naumovski and Gasquet  as applied to claims 1-10 and 13-16 above, and further in view of Erlandson et al (US 4,223,196) or Melville (US 4,857,697). 
Patel in view of Naumovski and Gasquet shows the method claimed except for a forming process whereby the diameter of the water barrier layer is reduced. 
Earlandson shows it is known form a tubular element whose edges are overlapped for welding wherein a forming process including guides (7, 8) is used for reducing a diameter of the tubular element 
Melville shows it is known to form a tubular element whose edges are overlapped for welding wherein a forming process such as a lap joint is used for reducing a diameter of the tubular element. 
In view of Erlandson or Melville, it would have been obvious to one of ordinary skill in the art to adapt Patel, as modified by Naumovski and Gasquet, with a forming process that is known to form a tubular element wherein a diameter of the water barrier layer is reduced to ensure that a water tight barrier on the cable core is predictably achieved.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761